Title: To James Madison from John M. Forbes, 6 July 1802 (Abstract)
From: Forbes, John M.
To: Madison, James


6 July 1802, London. “I have this moment learned that the French Government have refused an Exequatur to Mr. Cathalan who was appointed American Consul for the Port of Marseilles. You may, perhaps, recollect the apprehensions I have frequently expressed of the effects of the Climate of Hamburg on my health.… It will be particularly gratifying to me … to be appointed to the Agency at Marseilles, where, from a familiar Knowledge of the language, I flatter myself I Could be at least as useful to the Commerce of our Country as at Hamburg—to which Post I shall repair and attend the disposition of Government. Marseilles, it is said, is to be a free port, and will probably be the Emporium of the Mediterranean Commerce.”
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1); copy (DNA: RG 59, LAR, 1801–9, filed under “Forbes”). RC 1 p.; docketed by Brent as received 3 Oct. Copy varies in wording; docketed by Jefferson.



   
   A full transcription of this document has been added to the digital edition.

